Citation Nr: 1617586	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-29 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1943 to June 1946.  He passed away in January 2010, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

The appellant testified at a hearing before the undersigned in May 2014.  A transcript is of record.  

This case was previously before the Board in July 2014, at which time the Board remanded the issue further development, including for the provision of a VA etiological opinion.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS).  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay another remand is required to pursue additional development to ensure that there is a complete record upon which to decide the appellant's claim, so that she is afforded every possible consideration.

The appellant seeks service connection for the cause of the Veteran's death, asserting that the Veteran's terminal pneumonia was related to his service-connected residuals of shrapnel fragment wounds.  Specifically, she asserts that he had shrapnel fragments in his lungs that resulted in a chronic lung pathology that eventually contributed to his death.  See, e.g., May 2014 Board Hearing Transcript; April 2011 Decision Review Officer (DRO) Hearing Transcript.  She further testified that the Veteran had chronic lung problems since separating from service and stated that various physicians treating the Veteran in the years since his separation from active duty associated his history of recurrent pneumonia with shrapnel fragments in his lungs.  See id.  Significantly, these assertions echo the Veteran's statements adduced in conjunction with claims for increased ratings for his service-connected shrapnel fragment wound residuals.  See, e.g., December 1992 Statement (reporting a history of "chronic cough and congestion" and stating that his "xrays show fragments in [his] lung"); September 2003 Letter (noting the presence of shrapnel in his chest); August 2007 Statement in Support of Claim (VA Form 21-4138) (noting that he suffers from "[s]hrapnel in left lung and thorax"); February 2008 Letter (reporting "[s]hrapnel in left lung and thorax").

The Board notes that the Veteran and his wife are competent to describe the onset and continuity of observable symptomatology such as chronic coughing and additional lung pathology, and are also competent to report what they have been told by medical professionals, including that the Veteran had metal fragments in his lung that resulted in pulmonary dysfunction.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that lay testimony regarding first-hand knowledge of a factual matter is competent); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what she was told by a medical professional).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and" may provide sufficient support for a claim . . ."); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran and his spouse in reporting his chronic lung pathology and the findings of his former treating physicians concerning the shrapnel in his lung.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this regard, the Board notes that the assertions concerning the chronic lung pathology and metal fragments in the lung are bolstered by his private treatment records, including specifically radiological reports from June 1989, January 1990, January 2000, October 2005, and April 2009 noting the presence of foreign bodies in his chest.  See, e.g., August 1985 Choate-Symmes Hospitals Discharge Summary (reflecting a hospitalization for "left lower lobe pneumonia"); June 1989 Emerson Hospital Radiological Report (noting that "there are two curved densities 3 by 1.0 mm in size[, o]ne is in the right axilla and one overlies the left lateral chest[,] . . .  of uncertain etiology"); January 1990 Emerson Hospital Radiological Report (noting the presence of a "radiopaque foreign body projected over the left third anterior interspace"); June 1992 Emerson Hospital Radiological Report (reporting a clinical history of chronic cough); January 2000 Emerson Hospital Radiology Report (noting that "a high density oval structure overlies the mid left lung"); October 2005 Emerson Hospital Radiology Report (reflecting a "stable tiny metallic density in the left chest" as well as a "[l]inear density at the left base [that] likely represents scarring"); April 2009 Emerson Hospital Radiology Report (diagnosing "[n]ew bipolar pneumonia" and noting the presence of "[m]etallic foreign material [that] overlies the left thorax which may be a missile fragment").  Therefore, based on the competent and credible assertions of the appellant, as well as those of the Veteran during his lifetime, and in light of the medical evidence reflecting a pulmonary pathology and noting the presence of metallic objects in his chest, the Board finds that the evidence establishes the presence of shrapnel fragments in the Veteran's lungs and a history of associated pulmonary pathology.

Despite the foregoing, the appellant, as a layperson is not competent to associate the Veteran's terminal pneumonia either with his history of lung problems or with the shrapnel in his lung, as she does not possess the requisite medical training to render such an etiological opinion.  See 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau, 492 F. 3d at 1376-77 (observing that a layperson is not competent to identify or diagnose complex medical conditions such as cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination); Barr, 21 Vet. App. at 309 (holding that lay testimony is not competent with respect to determinations that are "medical in nature"); see, too, Layno, 6 Vet. App. at 469-71 (noting that lay testimony is not competent in matters requiring specialized knowledge, training, or medical expertise).

Accordingly, the Board remanded the claim in July 2014 for the provision of a VA opinion concerning the potential relationship between the Veteran's service-connected shell fragment wound residuals and his death from pneumonia.  The Board noted the appellant's assertions concerning the onset and continuity of the Veteran's lung pathology; her testimony concerning the statements of his treating physicians attributing his history of pneumonia to the shrapnel in his chest; and the Veteran's statements regarding his chronic pulmonary symptoms and the presence of shrapnel in his lung.  In so noting, the Board directed that the VA examiner "should accept the statements of the Veteran and his widow as credible" for the purposes of determining the likelihood that the Veteran's residuals of shrapnel fragment wounds, especially to the chest, caused or contributed to his death from pneumonia.  See July 2014 Board Remand.

The requested opinion was provided in June 2015.  The VA examiner determined that it was less likely than not that the Veteran's residuals of shrapnel fragment wounds, especially to the chest, caused or contributed to his death from pneumonia.  In support of this opinion, the VA examiner discussed two VA radiographic reports that were "notable for the absence of any mention of shrapnel in the chest wall or lung parenchyma."  The examiner determined that these two radiographic studies "must be accepted as definitive evidence that the Veteran did not sustain other than superficial shrapnel wounds to the chest."  Accordingly, because "there is no evidence in available records that the Veteran ever had shrapnel in his lungs," the June 2015 VA examiner found the Veteran's death to be unrelated to his active service.  

This opinion is not sufficient, however, because the examiner failed to consider or address the Veteran's private treatment records, discussed above, identifying metallic densities in his chest.  Thus, the examiner's opinion was premised upon what amounts to an inaccurate factual premise, namely that there was no evidence of shrapnel in the Veteran's lungs, and therefore cannot form the basis for a decision.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Accordingly, remand is warranted for a new opinion, from a different physician, concerning the potential relationship between the Veteran's pulmonary shrapnel fragments and his terminal pneumonia.  

Furthermore, the Board notes that the prior July 2014 Remand directed the RO to "[m]ake arrangements to obtain the Veteran's complete treatment records from Emerson Hospital, dated from September 2009 through January 2010; and from Dr. Edmund Charett (or his successor) at Internist Associates, Inc. in Arlington, MA, dated from 1971 through 1989."  An April 2015 Letter from the RO requested that the appellant provide authorization forms (VA Forms 21-4142) to allow the RO to attempt to obtain these records on her behalf.  The appellant submitted an authorization form in May 2015, listing both "Dr. Edmund Charett" and "Emerson Hospital."  See also May 2015 Statement in Support of Claim (VA Form 21-4138).  Subsequent to that submission, duplicate records from Emerson hospital were obtained in June 2015; however, the documents specified in the Board remand, namely those from Emerson Hospital dated between September 2009 and January 2010, and the records from Dr. Edmund Charett (or his successor) at Internist Associates, Inc. in Arlington, MA, were not obtained.  And there is no correspondence of record reflecting that the RO made any attempt to obtain these specific records, or that the requested records are unavailable.  Accordingly, as the claim is being remanded, another attempt must be made to obtain the identified private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make another attempt to obtain the Veteran's complete treatment records from Emerson Hospital, dated from September 2009 through January 2010; and from Dr. Edmund Charett (or his successor) at Internist Associates, Inc. in Arlington, MA, dated from 1971 through 1989. 

In this regard, the RO/AMC should send another letter to the appellant advising her that the May 2015 Authorized Release form (VA Form 21-4142) for medical records held by Emerson Hospital and Dr. Edmund Charett is no longer valid, and that she must complete and sign a new authorization form(s) should she want VA to attempt to obtain those records, and/or any other relevant evidence, on her behalf.  A copy of this notification must be associated with the claims folder.

If the Appellant properly fills out and returns any authorized release forms for private records identified by her, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the appellant are not successful, she must be notified of this fact and all efforts to obtain them, including any negative responses received, must be documented and associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for an appropriate VA physician, other than the physician who provided the June 2015 opinion, to review the Veteran's entire claims folder, to include a copy of this remand.  The VA examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should provide an opinion as to whether it is as likely as not (50% or higher probability) that the Veteran's residuals of shrapnel fragment wounds, especially to the chest, caused or contributed to his death from pneumonia.  

The examiner must review the Veteran's complete medical history, including all available VA and private treatment records.  The examiner must discuss in detail all pertinent medical history.  Additionally, for purposes of this opinion, the examiner is instructed to accept as fact the credible assertions of the Veteran and the appellant concerning (1) the presence of shrapnel in the Veteran's left lung; (2) the Veteran's chronic pulmonary pathology, including persistent cough and recurrent pneumonia: and (3) his private treating physicians' statements relating his history of pneumonia to the shrapnel in his left lung.  

The examiner must provide a complete explanatory rationale for all opinions rendered.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report(s) does not include adequate responses to the specific opinions requested, it must be returned to the examiner(s) for corrective action.
 
4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


